Stayton, Chief Justice.
This cause presents essentially the same facts presented in the case of Smisson v. The State, this day decided, and without restating the grounds for our opinion, we hold, for the reasons stated in the case referred to, that the act of April 12, 1883, and the lease contract made between the appellant and the State under it were valid.
In addition to the questions presented in the case before referred to it is urged that the act of April 12, 1883, created new offices, to be held by the heads of the executive department, without warrant of law and imposed upon them new and additional duties in contravention of the Constitution.
AIL the officers made members of the Land Board were of the executive department, and the duties imposed on that Board were such as pertain to that department.
The Governor is the chief executive officer of the State and the Constitution expressly provides that the other heads of departments of the executive branch of the government, made members of the Board, shall perform, in addition to the duties expressly imposed on them by the Constitution, “such other duties as may be required by law.” (Secs. 22 and 23, article 4, Const.)
The fact that the Land Board may have assumed powers not authorized by the act creating the Board could not affect the validity of acts performed by them in accordance with the act.
*241If there were parts of the act, not authorized by the Constitution, a matter that need not now be considered, those parts of the act were not so connected with the entire act as to invalidate it in to to, nor have such parts of the act any bearing on the validity of the lease made the basis of this action.
The judgment of the court1 elow will be affirmed.

Affirmed.

Opinion delivered June 19, 1888.